EXHIBIT 10.24

THIS AGREEMENT is made on the First day of September 2006.

BETWEEN

SEVEN LICENSING COMPANY LLC, which registered office, is situated at 3151, East
Washington Boulevard, Los Angeles, Ca. 90023, U.S.A. (hereinafter known as
“Seven 7 Jeans”)

and

TARRANT COMPANY LIMITED which office is situated at 13/F Lladro Centre, 72-80
Hoi Yuen Road, Kwun Tong, Kowloon, Hong Kong (hereinafter known as “Tarrant”)

RECITALS:

 

(A) Seven 7 Jeans is engaged in the business of marketing apparels in U.S.A.

 

(B) Tarrant is engaged in sourcing of apparels and textiles on global basis.

 

(C) Seven 7 Jeans is desirous of appoint Tarrant as its buying agent to act on
the behalf of Seven 7 Jeans in connection with its sourcing and purchases of
apparel pursuant to the terms and conditions of this Agreement.

NOW IT IS AGREED as follows:

1. Seven 7 Jeans hereby appoints Tarrant as its agent for sourcing and
purchasing of apparel and textiles on global basis.

2. Tarrant, as Seven 7 Jeans’ sourcing agent, will perform the following
functions:

 

  i. Providing Seven 7 Jeans with assistance in related design and development
projects;

 

  ii. Executing development and samples of woven and knitted casual apparel for
Seven 7 Jeans to promote and market its products in U.S.A.;

 

  iii. Sourcing and purchasing of woven and knitted casual apparel merchandises
on global basis;

 

  iv. Executing efficient production and quality control over the production
orders placed to Tarrant;



--------------------------------------------------------------------------------

  v. communicating effectively with Seven 7 Jeans and/or its appointed division
in relation to the quotations, production status, quality problems, shipment
status, and any other information related to the production orders placed to
Tarrant;

 

  vi. working with Seven 7 Jeans and/or its subcontracted factories, whenever
applicable, to solve any technical problems, delivery extensions, claims, etc.,
of the production orders placed to Tarrant

3. Subject to further consent by both parties, the agency appointment will be
made on an exclusive basis.

4. It is agreed between Seven 7 Jeans and Tarrant that development and sampling
charge of woven and knitted apparel, will be charged by Tarrant for the
development and sampling services provided. Such development and sampling charge
will be subject to revision upon mutual agreement by both parties.

5. All courier charges will be charged to Seven 7 Jeans on monthly basis.

6. Seven 7 Jeans is liable for any charges that may incurred due to the
cancellation of any confirmed orders. Tarrant will issue debit note to Seven 7
Jeans for such charges and this should be settled within 30 days upon
presentation of debit notes.

7. It is further agreed that Tarrant will charge a 10% commission on the FOPIQ
value of shipments effected. If the shipment terms are of LDP basis, Tarrant
will be charging a 15% margin of the LDP shipment value effected.

8. Payment terms of finished goods and commission is 60 days upon receipt of
goods (60 ROG). Payment of the development & sampling charges and courier
charges should be settled by Seven 7 Jeans to Tarrant within 30 days upon
presentation of debit notes by telegraphic remittances.

7. This Agreement is effective from 1st September 2006 and should continue in
effect until such time that either party may provide six months of written
advance notice for termination of agreement.

8. This Agreement is governed and construed in accordance with the laws of Hong
Kong and the Parties hereby submit to the non-exclusive jurisdiction of the
courts of Hong Kong.



--------------------------------------------------------------------------------

IN WITNESS whereof the parties hereto have duly executed this AGREEMENT the date
and year first above written.

 

Agreed & Signed by   ) Seven Licensing Company LLC   )     )     )     /s/ Peter
Akaragian   ) Name    Peter Akaragian   ) Passport No.     In presence of      )
    )   /s/ Marieda Cruz   ) Name   Marieda Cruz   ) Passport/I.D. No.    
Agreed & Signed by   ) TARRANT COMPANY LIMITED   )   )   /s/ Chu Hok Ling   )
Name   Chu Hok Ling   ) HKID Card No.   E358258(6)   ) In presence of         )
    )   /s/ Yuen Hon Yu   ) Name   Yuen Hon Yu   ) HKID Card No.   E981306(1)  



--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO AGREEMENT

Between

SEVEN LICENSING COMPANY LLC

And

TARRANT COMPANY LIMITED

THIS AMENDMENT NO. 1 TO AGREEMENT (this “Amendment”), is entered into effective
as of January 1, 2007, by and between Seven Licensing Company LLC (“Seven 7
Jeans”) and Tarrant Company Limited (“Tarrant”).

WHEREAS, Seven 7 Jeans and Tarrant have previously entered into that certain
Agreement dated as of September 1, 2006 (the “Agreement”), pursuant to which
Tarrant was appointed as buying agent to act on behalf of Seven 7 Jeans in
connection with sourcing and purchases of apparel. Capitalized terms used herein
and not otherwise defined shall have the meaning ascribed to such terms in the
Agreement.

WHEREAS, Seven 7 Jeans and Tarrant desire to amend the Agreement as set forth in
this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the parties
agree as follows:

1. Amendment to Section 7. Section 7 of the Agreement is hereby amended in its
entirety to read as follows:

 

  “7 It is further agreed that Tarrant will charge a 10% commission on the FOBIQ
value of shipments effected. If the shipment terms are of LDP basis, Tarrant
will be charging an 8% margin of the LDP shipment value effected.”

2. Ratification of Remaining Terms. Except as set forth above, the remaining
terms and conditions of the Agreement shall not be amended by this Amendment and
shall remain in full force and effect, and binding in accordance with their
respective terms.

3. Governing Law. This Amendment is governed and construed in accordance with,
the laws of Hong Kong and the parties submit to the non-exclusive jurisdiction
of the courts of Hong Kong.

4. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to he duly executed
as of the date first above written.

 

SEVEN LICENSING COMPANY LLC By:   /s/ Peter Akaragian Name:   Peter Akaragian
Title:   President and CFO TARRANT COMPANY LIMITED By:   /s/ Chu Hok Ling Name: 
  Chu Hok Ling Title:   Director



--------------------------------------------------------------------------------

AMENDMENT NO. 2 TO AGREEMENT

Between

SEVEN LICENSING COMPANY LLC

And

TARRANT COMPANY LIMITED

THIS AMENDMENT NO. 2 AGREEMENT, is entered into effective as of November 1,
2007, by between SEVEN LICENSING COMPANY LLC (“Seven 7 Jeans”) and TARRANT
COMPANY LIMITED (“Tarrant”).

Pursuant to the Agreement signed on September 1, 2007, it is agreed that the
payment terms listed on point 8 be amended from net 60 ROG to net 90 ROG. All
other terms and conditions remain unchanged.

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

TARRANT COMPANY LIMITED By:   /s/ Chu Hok Ling Name:    Chu Hok Ling Title:  
Director SEVEN LICENSING COMPANY LLC By:   /s/ Peter Akaragian Name:   Peter
Akaragian Title:   President and CFO



--------------------------------------------------------------------------------

AMENDMENT NO. 3 TO AGREEMENT

Between

SEVEN LICENSING COMPANY LLC

And

TARRANT COMPANY LIMITED

THIS AGREEMENT NO. 3 AGREEMENT, is entered into effective as of June 16th, 2008,
by between SEVEN LICENSING COMPANY LLC (“Seven 7 Jeans”) and TARRANT COMPANY
LIMITED (“Tarrant”).

Pursuant to the Agreement signed on September 1, 2006, it is agreed that the
agent for sourcing and purchasing of apparel and textiles on global basis
services be further extended to below two (2) companies, which are inter-related
to Seven 7 Jeans:

 

  (A) ALL IN APPAREL LLC

 

  (B) SEVEN KNITS LLC

IN WITNESS WHEREOF, the parties have caused this Amendment to he duly executed
as of the date first above written.

 

TARRANT COMPANY LIMITED By:   /s/ Chu Hok Ling Name:    Chu Hok Ling Title:  
Director SEVEN LICENSING COMPANY LLC By:   /s/ Peter Akaragian Name:   Peter
Akaragian Title:   President and CFO